Citation Nr: 1611456	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  11-16 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right knee instability.

2.  Entitlement to service connection for left knee instability. 

3.  Entitlement to a disability rating higher than 10 percent for right chondromalacia patella.

4.  Entitlement to a disability rating higher than 10 percent for left chondromalacia patella.

5.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Andrew J. Kisala, Attorney at Law


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to February 1985; and from October 1990 to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2010 and June 2013 by the Department of Veterans Affairs (VA) Regional Office (RO).  The 2010 rating decision denied service connection for left and right knee instability/giving out, and ratings higher than 10 percent for left and right knee chondromalacia patella.  The 2013 rating decision denied, in pertinent part, entitlement to TDIU.

For all issues on the cover page other than service connection for right knee instability, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

In a March 2014 letter, the Veteran asked that the appeal of his claim for service connection for right knee instability be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for right knee instability have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may   be made by the appellant or by his or her authorized representative and must be in writing.  38 C.F.R. § 20.204.   

Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which          the withdrawal applies.  38 C.F.R. § 20.204(c) (2015). 

In a March 2014 letter to the RO Appeals Team, the Veteran requested that they "disregard and remove" the issue of service connection for giving-out of the right knee that was on appeal.  In a letter that same month, the RO acknowledged the Veteran's withdrawal of the claim for service connection for right knee instability.  

It is clear from the Veteran's statement that he was withdrawing the right knee instability issue from appeal.  Once an appeal is withdrawn, it ceases to exist. Hanson v. Brown, 9 Vet. App. 29, 32 (1996) ("Veterans are as free to withdraw claims as they are to file them.  When claims are withdrawn, they cease to exist.").  Although a May 2014 supplemental statement of the case (SSOC) erroneously included the issue of service connection for right knee instability, once the withdrawal was received by the RO in March 2014, neither the RO nor the Board has jurisdiction to continue the appeal.  Hamilton v. Brown, 4 Vet. App. 528, 544 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (if the veteran expressly indicates that adjudication of a particular issue should cease, neither the RO nor   the Board has authority to proceed on that issue).


Accordingly, as the appellant withdrew his appeal on the claim for service connection for instability of the right knee, the Board does not have jurisdiction      to review the appeal on that issue and it is dismissed.


ORDER

The appeal on the claim for service connection for instability of the right knee is dismissed.


REMAND

In a June 2011 substantive appeal (VA Form 9) the Veteran requested a Board videoconference hearing.  In correspondence dated in September 2015 he requested a Travel Board hearing be scheduled instead of a videoconference hearing.  Such hearings are scheduled by the RO.  Accordingly, remand for scheduling of a Travel Board hearing is warranted.  38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with his request.  A copy of the notice letter advising the Veteran and his representative of the time and place to report should be placed in the claims file.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United  States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


